DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 3-10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danno et al. US 2014/0299979 in view of Sakamoto US 2020/0227521, and Bouisse et al. US 2019/0356277.
Regarding claim 1, Danno shows in fig.1-19, a trench Insulated Gate Bipolar Transistor (IGBT) packaging structure (1)[0068], comprising: a trench IGBT (G1 is a trench gate)[0076], which comprises an emitting electrode (4ep)[0093], an emitting electrode metal layer (9E) electrically connected to the emitting electrode (4ep), and a trench gate electrode (G1) arranged on one side of the emitting electrode metal layer (4ep); a lead frame [0151], which comprises an emitting electrode lead-out end [0097] and a chip placement area (6cb) configured to fix the trench IGBT [0112]; and a first bonding wire (9) connecting the emitting electrode metal layer and the emitting electrode lead-out end (3); wherein one end of the first bonding wire is connected to a surface, away from the trench gate electrode (G1), of the emitting electrode metal layer to form a strip-shaped first solder joint [0163], the other end of the first bonding wire is connected to the emitting electrode (4ep)  lead-out end to form a second solder joint (solder on 4ep), and an extension direction of the first solder joint  (on 4ep) is perpendicular to an extension direction of a trench of the trench gate electrode (G1)(see fig.10).
Danno differs from the claimed invention because he does not explicitly disclose a device wherein a part, between the first solder joint and the second solder joint, of the first bonding wire forms a curved portion, and an arc height from a highest point of the curved portion to the emitting electrode metal layer is 750 microns to 1000 microns.
Sakamoto discloses and shows in fig.1-6, a device having a first bonding wire (10a) connecting the emitting electrode metal layer (10); wherein one end of the first bonding wire (10a) is connected to a surface, away from the trench gate electrode (7), of the emitting electrode metal layer to form a strip-shaped first solder joint (30), the other end of the first bonding wire is connected to the emitting electrode (10)  lead-out end to form a second solder joint(other end of 10a), and an extension direction of the first solder joint  (30) is perpendicular to an extension direction of a trench of the trench gate electrode (7)(see fig.2).
Sakamoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Danno. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Sakamoto in the device of Danno because it will provide a device that could suppress the calorific value at the central portion of a wire bonding area [0006].
Bouisse discloses [0059] a device wherein a part, between the first solder joint and the second solder joint, of the first bonding wire (520) forms a curved portion, and an arc height from a highest point of the curved portion to the emitting electrode metal layer is 750 microns to 1000 microns.
As for the specific height range of 750 microns to 1000 microns, although Bouisse discloses a range of approximately 250, it would have been obvious to POSITA that a higher range would have been within the grasp of a person of ordinary skill in the relevant art. See KSR v. Teleflex.
Moreover, Applicant did not show criticality of the particular height range. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 3, Danno in view of Sakamoto and Bouisse show in fig.1-19, a trench IGBT packaging structure as claimed in claim 1, wherein the emitting electrode lead-out end comprises a first wire pad (pad on 3) which is connected with the first bonding wire (9), and the second solder joint [0163] is formed on the first wire pad (pad on 3).
Regarding claim 4, Danno shows in fig.1-19, a trench IGBT packaging structure wherein at least one first bonding wire (9) is connected between the emitting electrode metal layer (on 4ep) and the first wire pad (on 3).
Regarding claim 5, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the lead frame [0151] further comprises a gate electrode lead-out end (3 GL), and the trench gate electrode (G1) is electrically connected with the gate electrode lead-out (3GL) end through a second bonding wire (3Ba).
Regarding claim 6, Danno shows in fig.1-19, a trench IGBT packaging structure (1), wherein the trench IGBT comprises a silicon substrate (30)[0095], the trench gate electrode (G1) formed on the silicon substrate (30), a silicon oxide insulating layer (35) formed on a surface of one side, away from the silicon substrate (30), of the trench gate electrode (G1), and the emitting electrode metal layer (4ep) formed on one side, away from the silicon substrate, of the silicon oxide insulating layer (35).
Regarding claim 7, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the trench IGBT further comprises a collecting electrode (4cp)[0093] on one side, far away from the trench gate electrode (G1), of the silicon substrate (30), the lead frame further comprises a collecting electrode lead-out end (3CL), and the collecting electrode (3CL) is electrically and physically connected with the chip placement area  (6cb) of the lead frame by a binding material (solder).
Regarding claim 8, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the trench IGBT further comprises a plastic packaging housing (2) [0185], the plastic packaging housing [0185] is formed by a plastic packaging (2) process, and an interior of the plastic packaging housing (2) is fully filled.
Regarding claim 9, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the trench IGBT comprises a substrate (30), the trench gate electrode (G1), a silicon oxide insulating layer (35) and the emitting electrode metal layer, the trench gate electrode (G1) is formed on the substrate (30), the silicon oxide insulating layer (35) is formed on one side, away from the substrate, of the trench gate electrode (G1), and the emitting electrode (4ep) metal layer is formed on one side, away from the substrate (30), of the silicon oxide insulating layer (35)
Regarding claim 10, Danno shows in fig.1-19, a trench IGBT packaging structure wherein the collecting electrode (3CL) lead-out end is connected with the chip placement area (6cb).
Regarding claim 24, Danno in view of Sakamoto and Bouisse, Sakamoto shows in fig.1-6, wherein the trench IGBT further comprises a substrate and an insulating layer (6 or 8), the trench gate electrode (7) is formed on the substrate, the insulating layer (6, 8) is formed on one side, away from the substrate, of the trench gate electrode (7), and the emitting electrode metal layer (10) is formed on one side, away from the substrate, of the insulating layer (6 or 8).
Pertinent art
Moline US 2007/0296077 and Hirano US 2005/0077617 disclose a device having a device wherein a part, between the first solder joint and the second solder joint, of the first bonding wire forms a curved portion, and an arc height from a highest point of the curved portion to the emitting electrode metal layer is 750 microns to 1000 microns.
Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. The Applicant argues that:
1) the lead frame comprising an emitting electrode lead-out end and a chip placement area configured to fix the trench IGBT.
	The Examiner respectfully disagrees because Danno shows in fig.10, 22 show the lead frame (6) comprising an emitting electrode lead-out end (3) and a chip placement area (portion where 6cb is formed) configured to fix the trench IGBT (fig.10 shows that G1 is a trench gate).
2) an extension direction of the first solder joint is perpendicular to an extension direction of a trench of the trench gate electrode; 
	The Examiner respectfully disagrees because Danno shows fig.10, 22, an extension direction of the first solder joint (of 9, a solder joint is formed at both end of the wire 9) is perpendicular to an extension direction of a trench (the trench G1 is extending in a perpendicular direction to a direction of the solder joint) of the trench gate electrode. That is, the bonding portion of 9 is extending over 4ep in a first direction, and G1 is extending in a direction perpendicular to the direction of the bonding portion 9).
	Lastly, the Examiner provided reference Sakamoto to clearly show that the argued limitation would have been obvious to POSITA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813